UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6447


JAMES ANTHONY PRIMUS,

                Plaintiff - Appellant,

          v.

DAVID MICHAEL PASCOE; L. C. KNIGHT; MARGARET M. MCDONALD;
BRIAN BILLS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:16-cv-00125-DCN)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony Primus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Anthony   Primus   appeals   the   district    court’s     order

accepting     the   recommendation    of   the   magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b) (2012) without prejudice.                We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.              Primus v.

Pascoe, No. 2:16-cv-00125-DCN (D.S.C. Mar. 21, 2016).            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      2